     Case 2:19-cv-02461-WBS-KJN Document 15 Filed 06/17/20 Page 1 of 10


 1 Thomas C. Seabaugh, Esq., SBN 272458
   THE LAW OFFICE OF THOMAS C. SEABAUGH
 2 333 South Grand Avenue, 42nd Floor
   Los Angeles, California 90071
 3 Telephone: (213) 225-5850
   Email: tseabaugh@seabaughfirm.com
 4
   Attorney for Plaintiff
 5
 6
 7
                         UNITED STATES DISTRICT COURT
 8
                        EASTERN DISTRICT OF CALIFORNIA
 9
10
     JOSE VILLALOBOS,                       Case No.: 2:19-cv-02461-WBS-KJN
11
                Plaintiff,                  FIRST AMENDED COMPLAINT
12                                          FOR DAMAGES
          vs.
13                                              1. Deprivation of Civil Rights
   CITY OF VALLEJO;                                (42 U.S.C. § 1983)
14 JEROME BAUTISTA;                             2. Battery by a Peace Officer
   KEVIN BARRETO;                                  (California Law)
15 JARRETT TONN;                                3. Negligence
   and DOES 4-10,                                  (California Law)
16                                              4. Bane Act
             Defendants.                           (California Law)
17
                                            DEMAND FOR JURY TRIAL
18
19
20
21
22
23
24
25
26
27
28

                                          -1-             Case No. 2:19-cv-02461-WBS-KJN:
                                                   FIRST AMENDED COMPLAINT FOR DAMAGES
     Case 2:19-cv-02461-WBS-KJN Document 15 Filed 06/17/20 Page 2 of 10


 1                            COMPLAINT FOR DAMAGES
 2          Plaintiff JOSE VILLALOBOS (“Plaintiff”), for his first amended complaint 1
 3 against the CITY OF VALLEJO (the “City”); JEROME BAUTISTA; KEVIN
 4 BARRETO; JARRETT TONN; and DOES 4-10 (all together, “Defendants”),
 5 alleges as follows:
 6
 7                                    INTRODUCTION
 8             1.    This is a civil rights action based on the use of excessive force by
 9 City of Vallejo police officers.
10             2.    The case arises from a case of mistaken identity. On November 4,
11 2018, Plaintiff Jose Villalobos traveled with his wife and children to the St.
12 Catherine of Siena Catholic Church in the City of Vallejo, in order to attend a
13 religious service. Apparently believing that Plaintiff matched the description of
14 someone suspected of criminal activity, the defendant undercover police officers
15 approached Mr. Villalobos near the entrance to the men’s bathroom and forcibly
16 detained him. As it turns out, Mr. Villalobos was targeted by mistake. In the course
17 of the encounter and use of force, Plaintiff was injured.
18             3.    Plaintiff contends that his constitutional rights were violated by the
19 use of unreasonable and excessive force. He seeks monetary compensation and
20 attorneys’ fees based on the violation of his constitutional rights. He also asserts
21
22
23      1
          This First Amended Complaint is filed pursuant to Part II of the Court’s
24   Scheduling Order of May 22, 2020: “Plaintiff shall make reasonable efforts to
25   promptly discover the names of the officers sued herein as fictious defendants. If
     their names are discovered within 30 days of this Order, plaintiff may amend the
26   complaint within that time to substitute their true names for the fictious defendants.”
27   This First Amended Complaint is filed within 30 days of that order.

28

                                               -2-           Case No. 2:19-cv-02461-WBS-KJN:
                                                      FIRST AMENDED COMPLAINT FOR DAMAGES
     Case 2:19-cv-02461-WBS-KJN Document 15 Filed 06/17/20 Page 3 of 10


 1 claims under state law for battery by a peace officer, negligence, and violation of
 2 California’s Bane Act.
 3            4.     As a civil rights action that seeks to redress the use of excessive
 4 force by law enforcement, this lawsuit is in the public interest.
 5                                         PARTIES
 6            5.     Plaintiff resides in the City of Vallejo in the State of California. The
 7 circumstances and events giving rise to this action occurred in the City of Vallejo.
 8            6.     Plaintiff sues in his individual capacity for violations of his own
 9 rights and harm that he suffered personally.
10            7.     At all relevant times, Defendants Jerome Bautista; Kevin Barreto;
11 Jarrett Tonn; and Does 4-10 were agents or employees of the City of Vallejo. At all
12 relevant times, they were acting under color of law within the course and scope of
13 their duties with respect to their employer. These defendants proximately caused
14 Plaintiff’s damages by engaging in, integrally participating in, or failing to intervene
15 in the conduct of which Plaintiff complains, and/or by engaging in other acts or
16 omissions described below.
17            8.     Defendant City of Vallejo is responsible for Plaintiff’s injuries both
18 by virtue of statutory indemnity and vicarious liability. At all relevant times,
19 Defendant City of Vallejo was a duly organized public entity, existing under the
20 laws of the State of California. Defendant City of Vallejo is a chartered subdivision
21 of the State of California with the capacity to sue and be sued. At all relevant times,
22 City of Vallejo was the employer of Defendants Jerome Bautista; Kevin Barreto;
23 Jarrett Tonn; and Does 4-10.
24            9.     Upon information and belief, in doing the acts and failing and
25 omitting to act as hereinafter described, Defendants Jerome Bautista; Kevin Barreto;
26 Jarrett Tonn; and Does 4-10 were acting on the implied and actual permission and
27 consent of the City of Vallejo.
28

                                               -3-           Case No. 2:19-cv-02461-WBS-KJN:
                                                      FIRST AMENDED COMPLAINT FOR DAMAGES
     Case 2:19-cv-02461-WBS-KJN Document 15 Filed 06/17/20 Page 4 of 10


 1            10.    The true names of Defendants Does 4-10 are unknown to Plaintiff,
 2 who therefore sues these defendants by fictitious names. Plaintiff will seek leave to
 3 amend this complaint to show the true names and capacities of these defendants
 4 when they have been ascertained. Each of the fictitiously-named defendants is
 5 responsible in some manner for the conduct and liabilities alleged herein.
 6            11.    Defendants Jerome Bautista; Kevin Barreto; Jarrett Tonn; and Does
 7 4-10 are directly liable for Plaintiff’s injuries under federal law pursuant to 42
 8 U.S.C. § 1983 and are sued in their individual capacities for damages only.
 9
10                            JURISDICTION AND VENUE
11            12.    This civil action is brought for the redress of alleged deprivations of
12 constitutional rights as protected by 42 U.S.C. §§ 1983, 1988, and the Fourth and
13 Fourteenth Amendments of the United States Constitution. Jurisdiction is founded
14 on 28 U.S.C. §§ 1331, 1343, and 1367.
15            13.    Venue is proper in this Court under 28 U.S.C. § 1391(b) because all
16 incidents, events, and occurrences giving rise to this action occurred in the City of
17 Vallejo, California.
18
19                  FACTS COMMON TO ALL CLAIMS FOR RELIEF
20            14.    The foregoing allegations are incorporated as if re-alleged herein.
21            15.    On Sunday, November 4, 2018, Mr. Jose Villalobos traveled with
22 his family to St. Catherine of Siena Catholic Church located at 3450 Tennessee St,
23 Vallejo, CA 94591. It was a normal day for the family, and the family traveled to
24 the church for the purposes of attending a religious service.
25            16.    When the family arrived, Mr. Villalobos went to the bathroom
26 around the time the evening service was starting.
27            17.    At or near the entrance to the men’s bathroom inside the church, Mr.
28 Villalobos was contacted by City of Vallejo police officers. The officers were not

                                               -4-           Case No. 2:19-cv-02461-WBS-KJN:
                                                      FIRST AMENDED COMPLAINT FOR DAMAGES
     Case 2:19-cv-02461-WBS-KJN Document 15 Filed 06/17/20 Page 5 of 10


 1 wearing police uniforms. It appears that the officers targeted Mr. Villalobos based
 2 upon the mistaken belief that he was another person. Based on information
 3 subsequently discovered, Mr. Villalbos believes that these officers were Jerome
 4 Bautista, Kevin Barreto, and Jarrett Tonn.
 5            18.   Mr. Villalobos did not see the officers approach, did not recognize
 6 them as police officers, and was caught entirely by surprise. Mr. Villalobos is blind
 7 in one eye. As Mr. Villalobos went to open the door to the bathroom, he describes a
 8 man snatching his arm behind him and twisting it behind his back. As he turned to
 9 see who was attacking him, he recalls being struck in the cheek and wrestled to the
10 floor.
11            19.   He recalls crying to the effect: “What’s going on? I’m in church! I
12 don’t have any money!” The reference to not having any money suggests that Mr.
13 Villalobos thought he was being robbed. He also remembers making additional
14 statements to the effect: “I just had a surgery on my shoulder. I’m in church. Not
15 doing nothing. I came to pray and relax.”
16            20.   It was not until the officers had seated Mr. Villalobos in a patrol car
17 that they appear to have realized he was the wrong person.
18            21.   On April 26, 2019, less than six months from the date of the
19 incident, Plaintiff timely served the City of Vallejo by U.S. Mail with the claims
20 arising herein under state law pursuant to California Government Code section
21 910.4 et seq. The City of Vallejo acknowledged receipt of the claim on April 30,
22 2019. The City of Vallejo did not act on the claim within the statutory period, such
23 that the claim is deemed to have been rejected by operation of law. Since the City of
24 Vallejo did not give written notice in accordance with Section 913, this action is
25 timely filed within two years from the accrual of the cause of action under
26 California Government Code section 945.6.
27
28

                                               -5-          Case No. 2:19-cv-02461-WBS-KJN:
                                                     FIRST AMENDED COMPLAINT FOR DAMAGES
     Case 2:19-cv-02461-WBS-KJN Document 15 Filed 06/17/20 Page 6 of 10


 1                             FIRST CLAIM FOR RELIEF
 2                     Deprivation of Civil Rights (42 U.S.C. § 1983)
 3          (Against Jerome Bautista; Kevin Barreto; Jarrett Tonn; and Does 4-10)
 4            22.    The foregoing allegations are incorporated as if re-alleged herein.
 5            23.    The acts of Jerome Bautista; Kevin Barreto; Jarrett Tonn; and Does
 6 4-10 deprived Plaintiff of his particular rights under the United States Constitution.
 7 Specifically, these defendants violated Plaintiff’s rights under the Fourth and
 8 Fourteenth Amendments to the U.S. Constitution by subjecting him to excessive
 9 force.
10            24.    As a result of the application of excessive force, Plaintiff was
11 harmed.
12            25.    The conduct of these defendants was malicious, oppressive or in
13 reckless disregard of Plaintiff’s rights, entitling Plaintiff to punitive damages.
14            26.    Upon information and belief, each of these defendants integrally
15 participated or failed to intervene in the complained-of conduct of the others.
16            27.    Plaintiff seeks compensatory damages, punitive damages, and
17 attorney fees under this claim.
18
19                            SECOND CLAIM FOR RELIEF
20                      Battery by a Peace Officer (California Law)
21                                 (Against All Defendants)
22            28.    The foregoing allegations are incorporated as if re-alleged herein.
23            29.    Defendants Jerome Bautista; Kevin Barreto; Jarrett Tonn; and Does
24 4-10 used excessive and unreasonable force against Plaintiff.
25            30.    Plaintiff was harmed.
26            31.    The conduct of these defendants was malicious, oppressive or in
27 reckless disregard of Plaintiff’s rights, entitling Plaintiff to punitive damages.
28

                                               -6-           Case No. 2:19-cv-02461-WBS-KJN:
                                                      FIRST AMENDED COMPLAINT FOR DAMAGES
     Case 2:19-cv-02461-WBS-KJN Document 15 Filed 06/17/20 Page 7 of 10


 1            32.    Defendant City is vicariously liable for the wrongful acts of Does 1-
 2 10 pursuant to section 8l5.2(a) of the California Government Code, which provides
 3 that a public entity is liable for the injuries caused by its employees within the scope
 4 of their employment if the employee's act would subject him or her to liability.
 5            33.    Plaintiff seeks compensatory damages and punitive damages under
 6 this claim.
 7
 8                             THIRD CLAIM FOR RELIEF
 9                               Negligence (California Law)
10                                  (Against All Defendants)
11            34.    The foregoing allegations are incorporated as if re-alleged herein.
12            35.    Defendants Jerome Bautista; Kevin Barreto; Jarrett Tonn; and Does
13 4-10 had a duty, at a minimum, to conform their conduct to that of reasonably
14 careful and prudent police officers.
15            36.    In committing the above described acts and omissions, the conduct
16 of these defendants fell below that of reasonably careful and prudent police officers.
17            37.    The conduct of these defendants fell below that standard of care,
18 including the use of force, the tactics leading up to and during the encounter with
19 Plaintiff, as well as the mistake as to Plaintiff’s identity.
20            38.    As a result of the negligence of these defendants, Plaintiff was
21 harmed.
22            39.    The conduct of these defendants, and each of them, was a
23 substantial factor in causing harm to Plaintiff.
24            40.    The conduct of these defendants was malicious, oppressive or in
25 reckless disregard of Plaintiff’s rights, entitling Plaintiff to punitive damages.
26            41.    The City of Vallejo is vicariously liable for the wrongful acts of thee
27 defendants pursuant to section 815.2(a) of the California Government Code, which
28 provides that a public entity is liable for the injuries caused by its employees within

                                                -7-           Case No. 2:19-cv-02461-WBS-KJN:
                                                       FIRST AMENDED COMPLAINT FOR DAMAGES
     Case 2:19-cv-02461-WBS-KJN Document 15 Filed 06/17/20 Page 8 of 10


 1 the scope of their employment if the employee’s act would subject him or her to
 2 liability.
 3              42.   Plaintiff seeks compensatory damages and punitive damages under
 4 this claim.
 5
 6                            FOURTH CLAIM FOR RELIEF
 7                                Bane Act (California Law)
 8                                  (Against All Defendants)
 9              43.   The foregoing allegations are incorporated as if re-alleged herein.
10              44.   California Civil Code Section 52.1 (the Bane Act) prohibits any
11 person from interfering with another person's exercise or enjoyment of his
12 constitutional rights by violence, threats, intimidation, or coercion.
13              45.   The acts of Jerome Bautista; Kevin Barreto; Jarrett Tonn; and Does
14 4-10, as described above, interfered with the civil rights of Plaintiff, which are
15 protected by both the California Constitution and the United States Constitution,
16 including without limitation Plaintiff’s rights to be free from unreasonable searches
17 and seizures and from excessive force.
18              46.   These defendants successfully interfered with the above civil rights
19 of Plaintiff.
20              47.   The conduct of these defendants was malicious, oppressive or in
21 reckless disregard of the Plaintiff’s rights, entitling Plaintiff to punitive damages.
22              48.   As a result of the conduct of the these defendants, Plaintiff was
23 harmed.
24              49.   Defendant City of Vallejo is vicariously liable for the wrongful acts
25 of Officer Defendants pursuant to section 815.2(a) of the California Government
26 Code, which provides that a public entity is liable for the injuries caused by its
27 employees within the scope of their employment if the employee’s act would subject
28 him or her to liability.

                                                -8-          Case No. 2:19-cv-02461-WBS-KJN:
                                                      FIRST AMENDED COMPLAINT FOR DAMAGES
     Case 2:19-cv-02461-WBS-KJN Document 15 Filed 06/17/20 Page 9 of 10


 1           50.    Plaintiff seeks compensatory damages, punitive damages, and
 2 attorney fees under this claim.
 3                               PRAYER FOR RELIEF
 4           WHEREFORE, Plaintiff prays for relief and requests entry of judgment in
 5 his favor and against all defendants as follows:
 6           A.        General and compensatory damages in an amount according to
 7                     proof;
 8           B.        Special damages in an amount according to proof;
 9           C.        Exemplary and punitive damages against Does 1-10, in an
10                     amount according to proof;
11           D.        Costs of suit;
12           E.        Attorney fees under 42 U.S.C. § 1988; and
13           F.        Such other relief as may be warranted or as is just and proper.
14 DATED: June 17, 2020                 LAW OFFICE OF THOMAS C. SEABAUGH
15
16                                      By          s/ Thomas C. Seabaugh
                                          Thomas C. Seabaugh
17                                        Attorney for Plaintiff
18
19
20
21
22
23
24
25
26
27
28

                                             -9-             Case No. 2:19-cv-02461-WBS-KJN:
                                                      FIRST AMENDED COMPLAINT FOR DAMAGES
     Case 2:19-cv-02461-WBS-KJN Document 15 Filed 06/17/20 Page 10 of 10


 1                             DEMAND FOR JURY TRIAL
 2         Plaintiff hereby demands a trial by jury.
 3
 4 DATED: June 17, 2020                  LAW OFFICE OF THOMAS C. SEABAUGH
 5
 6                                       By          s/ Thomas C. Seabaugh
                                           Thomas C. Seabaugh
 7                                         Attorney for Plaintiff

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -10-            Case No. 2:19-cv-02461-WBS-KJN:
                                                       FIRST AMENDED COMPLAINT FOR DAMAGES
